DETAILED ACTION

Status of Claims
•    The following is a notice of allowance in response to the examiner initiated interview dated 02/02/2022.
•    Claims 1 and 11 have been amended. Claims 1-20 are pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


IN THE CLAIMS

Authorization for this examiner’s amendment was given by Attorney Lijen Shen on 02/04/2022.


one or more processors; and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
dynamically training a machine learning module to build a product graph relating to a domain; 
receiving, via a computer network, an inquiry from a user device for a user, wherein the inquiry comprises an image and a text describing a requested product in the domain; 
extracting one or more visual attributes of the requested product based on the image; 
extracting one or more textual attributes of the requested product based on the text; 
determining a first projected requested product, in the product graph, based on the one or more visual attributes of the requested product; 
determining a second projected requested product in the product graph based on the one or more textual attributes of the requested product; 
determining one or more substitutes for the requested product by: 
determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and an inventory database and comprising a visual distance between the first projected requested product and the each first candidate in the product graph; 

determining a score of a candidate substitute of the one or more substitutes based on the visual distance and the textual distance of the candidate substitute of the one or more substitutes, wherein a greater weight is given to the visual distance than the textual distance in determining the score; and 
sorting the one or more substitutes based on the score of the candidate substitute of the one or more substitutes; and 
in response to receiving the inquiry from the user, automatically transmitting, via the computer network[,] and to the user device for the user, information about higher ranked ones of the one or more substitutes to facilitate a display of the information on a graphical user interface on the user device, 
wherein: 
the product graph comprises: 
a multi-dimensional space; 
one or more product nodes, wherein: 
the one or more product nodes comprise the one or more substitutes; and 

one or more entity nodes, wherein: 
the one or more entity nodes comprise the one or more visual attributes and the one or more textual attributes of the requested product; and 
each of the one or more entity nodes comprises a respective entity coordinate in the multi-dimensional space; 
one or more entity-entity connections between each pair of related entity nodes of the one or more entity nodes; 
one or more product-entity connections, wherein:
each of the one or more product-entity connections is between a product node of the one or more product nodes and an entity node of the one or more entity nodes; 
the entity node is related to the product node; and 
the each of the one or more product-entity connections comprises a respective product-entity connection distance determined based on a respective relatedness degree between the product node and the entity node; and 
one or more product-product connections between a first product node of the one or more product nodes and a second product node of the one or more product nodes, wherein the first product node and the second product node are determined to be substitutable by or complimentary of each other; 

determining the one or more second candidates further comprises determining the textual distance between the second projected requested product and each second candidate of the one or more second candidates in the product graph based on a respective second vector between the second projected requested product and the each second candidate as projected in each dimension of the multiple dimensions of the multi- dimensional space.

11. (Currently Amended) A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: 
dynamically training a machine learning module to build a product graph relating to a domain; 
receiving, via a computer network, an inquiry from a user device for a user, wherein the inquiry comprises an image and a text describing a requested product in the domain; 
extracting one or more visual attributes of the requested product based on the image; 

determining a first projected requested product, in the product graph, based on the one or more visual attributes of the requested product; 
determining a second projected requested product in the product graph based on the one or more textual attributes of the requested product; 
determining one or more substitutes for the requested product by: 
determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and an inventory database and comprising a visual distance between the first projected requested product and the each first candidate in the product graph; 
determining one or more second candidates, each second candidate of the one or more second candidates existing in both the product graph and the inventory database and comprising a textual distance between the second projected requested product and the each second candidate in the product graph, the one or more substitutes comprising the one or more first candidates and the one or more second candidates; 
determining a score of a candidate substitute of the one or more substitutes based on the visual distance and the textual distance of the candidate substitute of the one or more substitutes, wherein a greater weight is given to the visual distance than the textual distance in determining the score; and 
sorting the one or more substitutes based on the score of the candidate substitute of the one or more substitutes; and 
 and to the user device for the user, information about higher ranked ones of the one or more substitutes to facilitate a display of the information on a graphical user interface on the user device, 
wherein: 
the product graph comprises: 
a multi-dimensional space; 
one or more product nodes, wherein: 
the one or more product nodes comprise the one or more substitutes; and
each of the one or more product nodes comprises a respective product coordinate in the multi-dimensional space; 
one or more entity nodes, wherein: 
the one or more entity nodes comprise the one or more visual attributes and the one or more textual attributes of the requested product; and 
each of the one or more entity nodes comprises a respective entity coordinate in the multi-dimensional space; 
one or more entity-entity connections between each pair of related entity nodes of the one or more entity nodes;
 one or more product-entity connections, wherein: 

the entity node is related to the product node; and 
the each of the one or more product-entity connections comprises a respective product-entity connection distance determined based on a respective relatedness degree between the product node and the entity node; and 
one or more product-product connections between a first product node of the one or more product nodes and a second product node of the one or more product nodes, wherein the first product node and the second product node are determined to be substitutable by or complimentary of each other; 
determining the one or more first candidates further comprises determining the visual distance between the first projected requested product and each first candidate of the one or more first candidates in the product graph based on a respective first vector between the first projected requested product and the each first candidate as projected in each dimension of multiple dimensions of the multi-dimensional space; and 
determining the one or more second candidates further comprises determining the textual distance between the second projected requested product and each second candidate of the one or more second candidates in the product graph based on a respective second vector between the second projected requested product and the each 


Reasons for Allowance
Eligibility Considerations
The amended claims recite eligible subject matter. Specifically, the amended claims do more than apply the abstract idea using a generic computer because the recited additional elements of the claim apply or use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the exception. For example, claim 1 recites limitations regarding building a product graph using deep learning networks. The claimed feature of training a machine learning module to build a product graph in multi-dimensional space, does more than just apply the judicial exception and uses the judicial exception in a meaningful way beyond generally linking. The features are now more than just peripherally incorporated into the claims to implement the abstract idea. Thus, the claimed features would require that a computer is an integral part of the claimed method, and therefore the claims recite eligible subject matter because the claimed features integrate the judicial exception into a practical application.

Prior Art Considerations
Claims 1-20 are allowable for the reasons set forth in the Office action dated 06/08/2021. For further details see the Office action dated 06/08/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA MAE MITROS/Examiner, Art Unit 3625        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625